Case 1:17-cv-00462-TBD Document 230 Filed 09/02/20 Page 1 of 2 PagelD #: 3164

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

BAYER INTELLECTUAL PROPERTY
GMBH, BAYER AG and
JANSSEN PHARMACEUTICALS, INC.,

Plaintiffs,
Vv. C.A. No. 17-462 (TBD)
CONSOLIDATED

TARO PHARMACEUTICAL INDUSTRIES
LTD., et al.,

Nowe” Nome” Soe Some” Seem! Smee! ee nee” “nee” et! net” See!

Defendants.
STIPULATION OF DISMISSAL

Pursuant to Rules 41(a)(l) and 41(c) of the Federal Rules of Civil Procedure, Plaintiffs

Bayer Intellectual Property GmbH, Bayer AG, and Janssen Pharmaceuticals, Inc. (collectively,
“Plaintiffs”) and Defendant InvaGen Pharmaceuticals, Inc. (“InvaGen”), hereby stipulate and
agree that Plaintiffs’ action against InvaGen and InvaGen’s action against Plaintiffs, including all
claims and defenses asserted by Plaintiffs against InvaGen and all claims and defenses asserted by
InvaGen against Plaintiffs, are hereby dismissed with prejudice. All parties shall bear their own

costs, disbursements and attorneys’ fees.
Case 1:17-cv-00462-TBD Document 230 Filed 09/02/20 Page 2 of 2 PagelD #: 3165

Morris, NICHOLS, ARSHT & TUNNELL LLP

/s/ Derek J. Fahnestock,

ABRAMS & BAYLISS LLP

/s/ John M. Seaman

 

Jack B. Blumenfeld (41014)
Rodger D. Smith II (43778)
Derek J. Fahnestock (#4705)
1201 North Market Street
P.O. Box 1347

Wilmington, DE 19899
(302) 658-9200
jblumenfeld@mnat.com
rsmith@mnat.com
dfahnestock@mnat.com

Attorneys for Plaintiffs Bayer Intellectual
Property GmbH, Bayer Pharma AG, and
Janssen Pharmaceuticals, Inc.

September |, 2020

John M. Seaman (#3868)

April M. Kirby (#6152)

20 Montchanin Road, Suite 200
Wilmington, DE 19807

(302) 778-1000
seaman@abramsbayliss.com
akirby@abramsbayliss.com

Attorneys for Defendant InvaGen
Pharmaceuticals, Inc.

SO ORDERED this L ydtay of September, 2020.

TA)

Circuit Judge, sitting by desighation
